          Case 1:19-cv-01420-DAD-SAB Document 101 Filed 10/09/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9
10   EARTH ISLAND INSTITUTE, et al.,                   Case No. 1:19-cv-01420-DAD-SAB

11                  Plaintiffs,                        ORDER GRANTING DEFENDANTS’
                                                       REQUEST FOR RELIEF FROM LOCAL
12          v.                                         RULE 138(b)

13   KIMBERLY NASH, et al.,                            (ECF No. 100)

14                  Defendants.

15

16         On September 30, 2020, Defendants filed a request for relief to dispense with the

17 requirement under Local Rule 138(b) that normally requires the lodging of courtesy copies of the

18 administrative record in paper format. (ECF No. 100.) Defendants proffer good cause exists for

19 such relief because the estimated size of the combined administrative record is expected to total

20 several hundred thousand pages in length, and a record of such size would likely be unwieldy

21 and difficult to utilize. (Id.) Defendants instead will provide a record in searchable electronic

22 format that includes a hyperlinked index allowing the Court to quickly locate specific

23 documents. (Id.) Defendants confirm that they have met and conferred with Plaintiffs on this

24 issue, Plaintiffs have no objection to the request, and no objections have been filed with the

25 Court. (Id.)

26 ///

27 ///

28 ///


                                                   1
          Case 1:19-cv-01420-DAD-SAB Document 101 Filed 10/09/20 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that the Defendants’ request to dispense with

 2 the requirement under Local Rule 138(b) to provide a paper courtesy copy of the administrative

 3 record is GRANTED and Defendants shall not be required to lodge a courtesy copy of the

 4 administrative record in paper format with the Court.

 5
     IT IS SO ORDERED.
 6

 7 Dated:     October 9, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   2
